 

 

 

Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered Into as of the following date: June 18, 2003. The
parties to this Base Contract are the following:

ConocoPhillips Company

and "Corning Natural Gas Corp.

600 North Dairv Ashford, Houston, TX 77079

330 W. William St. Corning, New York 14830

Duns Number. 00-136-8265

Duns Number: 00-287-7231

Contract Number:

Contract Number:

U.S. Federal Tax ID Number. 73-0400345

U.S. Federal Tax ID Number. 16-0397420





Notices



P.O. Box 2197, Houston, TX 77252-2197

330 W. William St. Corning, New York 14830

Attn: ConocoPhillips Gas & Power

Attn: Russell S. Miller

Phone: (281)-293-2165 Fax: (281)-293-5914

Phone: (607) 936-3755 x 206 Fax: (607) 962-2844





Conformations



P.O. Box 2197, Houston, TX 77252-2197

330 W. William St. Coning, New York 14830

Attn: Contract Administration - Gas & Power Marketing

Attn: Domenic DiNardo III

Phone: (281) 293-2165 Fax: (281) 293-5914

Phone: {607) 936-3755 x 274 Fax: (607) 962-2844





Invoices and Payments:



P.O. Box 2197 (PO 1056), Houston, TX 77252-2197

330 W. William St. Corning, New York 14830

Attn: Natural-Gas Accounting

Attn: Susan VanZile

Phone: (281) 293-5838 Fax: (281) 293-3940

Phone: (607) 936-3755 x 227 Fax: (607) 962-2844





Wire Transfer Number

Wire Transfer or ACH Numbers (if applicable)

BANK: JP Morgan Chase & Co

BANK: Community Bank N.A.

ABA: #021000021

ABA: #021305366

ACCT: #323330438

ACCT: #515192664

Other Details

Other Details





This Base Contact incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published

by the North American Energy Standards Board. The parties hereby agree to the
following provisions offered in said General Terms and conditions.

In the event the parties fail to check a box, the specified default provision
shall apply. Select only one box from each section:

Section 1.2

x

Oral (default)

Section 7.2

x

25m Day of Month following Month of delivery (default)

Transaction

[]

Written

Payment Date

[ ]

____Day of Month following Month of delivery

Procedure







Section 2.5

x

2 Business Days after receipt (default)

Section 7.2

x

Wire transfer (default)

Confirm

[ ]

___Business Days after receipt

Method of

[ ]

Automated Clearinghouse Credit (ACH)

Deadline

Payment



Check





Section 2.6

[ ]

Seller (default)

Section 7.7

x

Netting applies (default)

Confirming

[ ]

Buyer

Netting

[ ]

Netting does not apply

Party

x

ConocoPhillips Company







Section 3.2

x

Cover Standard (default)

Section 10.3.1

x

Early Termination Damages Apply (default)

Performance

[ ]

Spot Price Standard.

Early Termination

[ ]

Early Termination Damages Do Not Apply

Obligation

Damages

Note: The following Spot

Price Publication applies to both

Section 10.3.2

x

Other Agreement Setoffs Apply (default)

of the Immediately preceding

Other Agreement

[ ]

Other Agreement Setoffs Do Not Apply

Section 2.26

x

Gas Daily Midpoint (default)

Setoff

Spot Price

[ ]

_________________



Publication

Section 10.3.2



Choice of Law : Texas

Section 6 Taxes

x

Buyer pays At and After Delivery Point (default)

Section 14.10

x

Confidentiality applies (default)



[ ]

Seller Pays Before and At Delivery Point



[ ]

Confidentiality does not apply

x

Special Provisions Number of sheets attached: One Addendum Page

[ ]

Addendum(s)_______________________________________











 

IN WITNESS WHEREOF the parties, hereto have executed this Base Contract In
duplicate.

ConocoPhillips Company

Corning Natural Gas Corp.

Party Name

Party Name

By: /s/ Timothy C Raburn

By: /s/ Russell S. Miller

Name: Timothy C Raburn

Name: Russell S. Miller

Title: V.P. Gas Organization

Title: V.P. Operations

Page 1 of 1

<PAGE>

 

SPECIAL PROVISIONS attached and made a part of that certain Base Contract for
Sale and Purchase of Natural Gas dated 6/18/03 between ConocoPhillips Company
and Corning Natural Gas Corp.

1.2 The following sentence is added to the end of Section 1.2: "Notwithstanding
the other provisions hereof, neither party will be obligated to send a written
Transaction Confirmation to the other party for transactions with a Delivery
Period less than one month."

1.3 The following language is added to the end of the last sentence of Section
1.3: "absent manifest error in the binding Transaction Confirmation; in the
event a binding Transaction Confirmation contains a manifest error and the
parties have selected "Oral Transaction Procedure", the oral agreement specified
in clause (ii) will have priority over such binding Transaction Confirmation."

2.8 The following sentence is added to the end of the Section 2.8: "The Contract
Price includes reimbursement to Seller for any production or severance taxes
owed by Seller with respect to Gas delivered hereunder."

1 0.1. Section 1 0.1 is amended by deleting the phrase "performance bond or"
from the second to last line.

1 0.3.2. Section 10.3.2 is amended by replacing all of the original section with
the following new section:

10.3.2 The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the "Net Settlement Amount"). At its sale option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff (i)
any Net Settlement Amount owed to the Non-Defaulting Party against any margin or
other collateral held by it in connection with any Credit Support Obligation
relating to the Contract; or (ii) any Net Settlement Amount payable to the
Defaulting Party against any amount(s) payable by the Defaulting Party or any of
its Affiliates to the Non-Defaulting Party or any of Its Affiliates under any
other agreement or arrangement between the parties. Notwithstanding any other
provision to the contrary, the Non-Defaulting Party shall not be required to pay
to the Defaulting Party any amount under Section 10.3.1 until the Non-Defaulting
Party receives confirmation satisfactory to it in its reasonable discretion that
all other obligations of any kind whatsoever of the Defaulting Party or any of
its Affiliates to make any payments to the Non-Defaulting Party or any of its
Affiliates under any other agreement have been fully and finally performed.
"Affiliate" means, with respect to any entity, any other entity that, directly
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, such entity; for this purpose, "control" means
direct or indirect ownership of 50 percent or more of the outstanding capital
stock or other equity interests having ordinary voting power; provided that
"Affiliate" will not include any affiliates of a Party that are prohibited by
governmental regulation from securing or guarantying the obligations of the such
Party.

Special Provisions Page 1 of 1

<PAGE>

General Terms and Conditions

Base Contract for Sale and Purchase of Natural Gas

SECTION 1.

PURPOSE AND PROCEDURES

These General Terms and Conditions are intended to facilitate purchase and sale
transactions of Gas on a Firm or Interruptible basis. "Buyer" refers to the
party receiving Gas and "Seller" refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.

The parties have selected either the "Oral Transaction Procedure" or the
"Written Transaction Procedure" as indicated on the Base Contract.

Oral Transaction Procedure:

1.2 The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally-bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a "writing" and to have been "signed". Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point. period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3, but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties Written
Transaction Procedure.

1.2 The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means to the other party by the close of the Business Day
following the date of agreement The parties acknowledge that their agreement
wilt not be binding until the exchange of non-conflicting Transaction
Confirmations or the passage of the Confirm deadline without objection from the
receiving party, as provided in Section 1.3.

1.3. If a sending party&s Transaction Confirmation is materially different from
the receiving party&s understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline. unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party In
writing by the Confirm Deadline constitutes the receiving party agreement to the
terms of the transaction described in the sending party&s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmation governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contact, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. "Alternative Damages" shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.2. "Base Contract shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.3 "British thermal unit or "Btu" shall mean the International BTU, which is
also called the Btu(IT).

 

Copyright © 2002 North American Energy Standards Board, Inc. All Rights Reserved

Page 2 of 10

<PAGE>

 

 

 

2.4. "Business Day" shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

2.5. "Confirm Deadline" shall mean 5:00 p.m. in the receiving party&s time zone
on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract: provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party&s time zone, it shall be deemed received at the
opening of the next Business Day.

2.6. "Confirming Party" shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.7. "Contract" shall mean the legally-binding relationship established by (i)
the Base Contract, (ii) any and all binding Transaction Confirmations and (iii)
where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, any and all transactions that the parties have entered into
through an EDI transmission or by telephone, but that have not been confirmed in
a binding Transaction Confirmation.

2.8. "Contract Price" shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.9. "Contract Quantity" shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.10. "Cover Standard", as referred to In Section 3.2, shall mean that if there
is an unexcused failure to take or deliver any Quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available) or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the non-performing party; the immediacy of the Buyer&s Gas
consumption needs or Seller&s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length off failure by the
non-performing party.

2.11. "Credit Support Obligation(s)" shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

2.12. "Day" shall mean a period of 24 consecutive hours, coextensive with a
"day" as defined by the Receiving Transporter in a particular transaction.

2.13. "Delivery Period" shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.14. "Delivery Point(s)" shall mean such point(s) as are agreed to by the
parties in a transaction.

2.15. "EDI" shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.16. "EFP" shall mean the purchase, sale or exchange of natural Gas as the
"physical" side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of "Firm", provided
that a party&s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.17. "Firm" shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.18. "Gas" shall mean any measure of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.19. "Imbalance Charges" shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter&s balance and/or nomination requirements.

2.20. "Interruptible" shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.21. "MMBtu" shall mean one million British thermal units, which is equivalent
to one dekatherm.

2.22. "Month" shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.23. "Payment Date" shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.24. "Receiving Transporter" shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.25. "Scheduled Gas" shall mean the Quantity of Gas confirmed by Transporter(s)
for movement, transportation or management. "Spot Price" as referred to in
Section 3.2 shall mean the price listed in the publication indicated on the Base
Contract. Under the listing applicable to the geographic location closest in
proximity to the Delivery Point(s) for the relevant Day; provided, if there is
no single price published for such location for such Day, but there is published
a range of prices, then the Spot Price shall be the average

 

Copyright © 2002 North American Energy Standards Board, Inc. All Rights Reserved
-- NAESB Standard 6.3.1 Ap1il 19, 2002

Page 3 of 10

 

<PAGE>

 

 

 

of such high and low prices. If no price or range of prices is published for
such Day, then the Spot Price shall be the average of the following: (i) the
price (determined as stated above) for the first Day for which a price or range
of prices is published that next precedes the relevant Day; and (ii) the price
(determined as stated above) for the first Day for which a price or range of
prices is published that next follows the relevant Day.

2.27. "Transaction Confirmation" shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.28. "Termination Option" shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.

2.29. "Transporter(s)" shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

The Parties have selected either the "Cover Standard" or the "Spot Price
Standard" as indicated on the Base Contract.

Cover Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or (ii)
in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller in
the amount equal to the positive difference, if any, between the Contract Price
and the price received by Seller utilizing the Cover Standard for the resale of
such Gas, adjusted for commercially reasonable differences in transportation
costs to or from the Delivery Point(s), multiplied by the difference between the
Contract Quantity and the quantity actually taken by Buyer for such Day(s); or
(iii) in the event that Buyer has used commercially reasonable efforts to
replace the Gas or Seller has used commercially reasonable efforts to sell the
Gas to a third party, and no such replacement or safe is available, then the
sole and exclusive remedy of the performing party shall be any unfavorable
difference between the Contract Price and the Spot Price, adjusted for such
transportation to the applicable Delivery Point, multiplied by the difference
between the Contract Quantity and the quantity actually delivered by Seller and
received by Buyer for such Day(s). Imbalance Charges shall not be recovered
under this Section 3.2, but Seller and/or Buyer shall be responsible for
Imbalance Charges, if any, as provided in Section 4.3. The amount of such
unfavorable difference shall be payable five Business Days after presentation of
the performing party&s invoice, which shall set forth the basis upon which such
amount was calculated.

Spot Price Standard:

3.2. The sale and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller In an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party&s invoice, which shall
set forth the basis upon which such amount was calculated.

 3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4. In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4 TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1 Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.

 

Copyright © 2002 North American Energy Standards Board, Inc. Ail Rights Reserved
-- NAESB Standard 6.3.1 April 19, 2002

 

Page 4 of 10

<PAGE>

 

 

 

 

4.3. The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyers receipt of quantities of Gas greater
than or less than the Scheduled Gas, then Buyer shall pay for such Imbalance
Charges or reimburse Seller for such Imbalance Charges paid by Seller. If
Imbalance Charges were incurred as a result of Seller&s delivery of quantities
of Gas greater than or less than the Scheduled Gas, then Seller shall pay for
such Imbalance Charges or reimburse Buyer for such Imbalance Charges paid by
Buyer.

SECTION 5.

QUALITY AND MEASUREMENT



All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6.

TAXES



The parties have selected either "Buyer Pays At and After Delivery Point" or
"Seller Pays Before and At Delivery Point" as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority ("Taxes") on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect, to the Gas at the Delivery Point(s) and
all Taxes after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party&s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority ("Taxes") on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party&s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month&s billing or as soon
thereafter as actual delivery information is available.

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer, provided that
if the Payment Date is not: a Business Day, payment is due on the next Business
Day following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the non-performing party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the non-performing party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, If the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under "Money Rates" by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7 Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

Copyright (c) 2002 North American Energy Standards Board, Inc. All Rights
Reserved NAESB Standard 6.3.1 April 19, 2002

Page 5 of 10

<PAGE>

 

 

SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and dear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTlES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABIUTY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save It harmless from all losses,
liabilities or claims including reasonable attorneys& fees and costs of court
("Claims") from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
It harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

8.4. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas by Seller to meet the quality requirements of Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payments and other communications
made pursuant to the Base Contract ("Notices") shall be made to the addresses
specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

9.3. Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party&s receipt of its facsimile machine&s confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party ("X") has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party ("Y") including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. "Adequate Assurance of Performance" shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

10.2. In the event (each an "Event of Default") either party (the "Defaulting
Party") or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under Section
10.1 within 48 hours but at least one Business Day of a written request by the
other party; or (viii) not have paid any amount due the other party hereunder on
or before the second Business Day following written Notice that such payment is
due; then the other party (the "Non-Defaulting Party") shall have the right, at
its sole election, to immediately withhold and or suspend deliveries or payments
upon Notice and/or to terminate and liquidate the transactions under the
Contract, in the manner provided in Section 10.3 in addition to any and all
other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the Non-Defaulting
Party shall have the right, by Notice to the Defaulting Party, to designate a
Day, no earlier than the Day such Notice is given and no later than 20 Days
after such Notice is given, as an early termination date (the "Early Termination
Date") for the liquidation and termination pursuant to Section 10.3.1 of all
transactions under the Contract, each a "Terminated Transaction". On the Early
Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law or that are, in the reasonable opinion of the Non-Defaulting Party,
commercially impracticable to liquidate and terminate ("Excluded Transactions"),
which Excluded Transactions must be liquidated and terminated as soon thereafter
as is reasonably practicable, and upon termination shall be a Terminated
Transaction and be valued consistent with Section 10.3.1 below. With respect to
each Excluded Transaction, its actual termination date shall be the Early
Termination Date for purposes of Section 10.3.1.

 

Copyright © 2002 North American Energy Standards Board, Inc. All Rights Reserved
NAESB Standard 6.3.1 April 19, 2002

 

Page 6 of 10

<PAGE>

 

 

 

The parties have selected either "Early Termination Damages Apply" or "Early
Termination Damages Do Not Apply" as indicated on the Base Contract

Early Termination Damages Apply

10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

For purposes of this Section 10.3.1, "Contract Value" means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and "Market Value" means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
"evergreen provisions") shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

Early Termination Damages Do Not Apply

10.3.1 As of the Early Termination ate, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either "Other Agreement Setoffs Apply" or "Other
Agreement Setoffs Do Not Apply" as indicated on the Base Contract.

 

 

Other Agreement Setoffs Apply:

 

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the "Net Settlement Amount"). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff (i)
any Net Settlement Amount owed to the Non-Defaulting Party against any margin or
other collateral held by it in connection with any Credit Support Obligation
relating to the Contract; or (ii) any Net Settlement Amount payable to the
Defaulting Party against any amount(s) payable by the Defaulting Party to the
Non-Defaulting Party under any other agreement or arrangement between the
parties.

 

Other Agreement Setoffs Do Not Apply:

 

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the "Net Settlement Amount"). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff any
Net Settlement Amount owed to the Non-Defaulting Party against any margin or
other collateral held by it in connection with any Credit Support Obligation
relating to the Contract.

10.3.3. If any obligation that is to be included in any netting, aggregation or
setoff pursuant to Section 10.3.2 is unascertained, the Non-Defaulting Party may
in good faith estimate that obligation and net, aggregate or setoff, as
applicable, In respect of the estimate, subject to the Non-Defaulting Party
accounting to the Defaulting Party when the obligation is ascertained. Any
amount not then due which is included in any netting, aggregation or setoff
pursuant to Section 10.3.2 shall be discounted to net present value in a
commercially reasonable manner determined by the Non-Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of 1he Net settlement Amount
shall accrue from the date due until the



 

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1 April 19. 2002 All Rights Reserved

Page 7 of 10

<PAGE>

 

 

 

date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under "Money Rates" by The Wall Street Journal, plus
two percent per annum; or (n) the maximum applicable lawful interest rate.

10.5. The parties agree that the transactions hereunder constitute a "forward
contract" within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each "forward contract merchants" within the meaning of the
United States Bankruptcy Code.

10.6. The Non-Defaulting Party&s remedies under this Section 10 are the sale and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party&s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term "Force Majeure" as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following: (i)
physical events such as acts of God, landslides, lightning, earthquakes, fires,
storms or storm warnings, such as hurricanes, which result in evacuation of the
affected area, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe; (ii) weather related
events affecting an entire geographic region, such as low temperatures which
cause freezing or failure of wells or lines of pipe; (iii) interruption and/or
curtailment of Firm transportation and/or storage by Transporters; (iv) acts of
others - such as strikes, lockouts or other industrial disturbances, riots,
sabotage, insurrections or wars; and (v) governmental actions such as necessity
for compliance with any court order, law, statute, ordinance, regulation, or
policy having the effect of law promulgated by a governmental authority having
jurisdiction. Seller and Buyer shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in order to resume performance.

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (I) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or (iii)
economic hardship, to include, without limitation, Seller&s ability to sell Gas
at a higher or more advantageous price than the Contract Price, Buyer&s ability
to purchase Gas at a lower or more advantageous price than the Contract Price,
or a regulatory agency disallowing, in whole or in part, the pass through of
costs resulting from this Agreement; (iv) the loss of Buyer&s market(s) or
Buyer&s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller&s gas
supply or depletion of reserves, except, in either case, as provided in Section
11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sore discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 Day&s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY&S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY&S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1 April 19, 2002

All Rights Reserved

Page 8 of 10

<PAGE>

 

 

 

 

TO THR EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE
PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE,
OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

SECTION 14. MISCELLANEOUS

14.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the, respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or disd1arged from any obligations hereunder.

14.2. If any provision In this Contract is determined to be Invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

14.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

14.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.

14.5. The Interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

14.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

14.7. There is no third party beneficiary to this Contract.

14.8. Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf or either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

14.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

14.10. Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party&s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract, (iii) to the extent necessary to implement any transaction, or
(iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published Index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to Section
13, the parties shall be entitled to all remedies available at law or in equity
to enforce, or seek relief in connection with this confidentiality obligation.
The terms of any transaction hereunder shall be kept confidential by the parties
hereto for one year from the expiration of the transaction.

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party&s legal obligations) with the other party&s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

 

Disclaimer: The purposes of this Contract is to facilitate trade, avoid
misunderstandings and make more definite the terms of contract and purchase and
sale of natural gas. Further, NAESB does not mandate use of this Contract by any
party. NAESB DISCALIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT ACKNOWLEGES
AND AGREES TO NAESB&S DISCIAMER OF, ANY AND ALL WARRANTIES, CONDITIONS OR
REPRESENTATIONS, EXPRESS OR IMPUED, ORAL OR WRITTEN, WITH RESPECT TO THIS
CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLED WARRANTIES OR
CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABIUTY, OR FITNESS OR SUITABILTY
FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON TO KNOW, HAS
BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE), WHETHER
ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY COURSE
OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO CIRCUMSTANCES
WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITITIVE
OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS CONTRACT.

 

Copyright © 2002 North American Energy Standards Board, Inc. All Writes Reserved
NAESB Standard 6.3.1 April 19, 2002

Page 9 of 10

<PAGE>

 

 

 

TRANSACTION CONFIRMATION

ConocoPhillips













I X I ORIGINAL

[] REVISED











Transaction Date:

March 17,2004











Transaction Number.

200404-3466













Confirmation Date:

November 9, 2005

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated as of the Contract Date specified below. If the

parties have not yet executed a Base Contract. this Transaction Confirmation
shall be governed by the Base Contract for the Sale and Purchase of

Natural Gas (NAESB Standard 6.3.1 as modified Aprif 19, 2002) as if the Parties
had executed such agreement with the following modifications: (a)

each default provision set forth on page 1 of the Base Contract wHl apply; (b)
Texas is the Choice of Law for Section 14.5; (0) Confirming Party shall

be COP. Capitalized terms used in this Confirmation and not otherwise defined
herein shall have the meaning specified for such terms in the

NAESB Contract













Base Contract Date:





ConocoPhillips Company Contract No.

19579 - NAESB

SELLER:







BUYER:







ConocoPhillips Company C"COP")





Corning Natural Gas Corp.



("Counterparty ")

Attn:

Commercial Contract Administrator



Attn:







Phone:

281-293-2457





Phone:







Fax:



918-662-5943





Fax:







Contract Price:













Price



Index









Type



Name





Price Adj.

Currency

Indexed



NVMEX Last Day Settle



$02600

usd



[]

Described in separate addendum











Delivery Period: Begin: April 1, 2004





End: March 31, 2006





Performance Obligation and Contract Quantity:











Finn (Fixed Quantity)

Firm (Variable Quantity):



Interruptible:





1 O()()

MMBlusiday

___ MMBtusiday Mininum

Up 10 __ MMBtusiday







___ MMBtuslday Maximum













subject to Section 4.2 at election ot









[]



[] Buyer or [] Seller













Described in separate addendum











Pipeline, Delivery Point(s): Columbia Gas Transmission Corp., P10 Pool









Special Conditions:













[X]

None













Note: With respect to a Revised Transaction Confirmation, any portion of the
original Contract Quantity in excess of the



Contract Quantity covered in the Revised Transaction Confirmation remains
subject to the terms of the original Transaction



Confirmation, unless specifically modified in another Transaction Confirmation.

















Corning Natural Gas Corp.





By:



ConocoPhillips Company





By:

















Title:







Copyright 2002 North American Energy Standards Board, Inc. NAESB Standard 6.3.1
All Rights Reserved April 19, 2002

Page 10 of 10

<PAGE>